UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6728


DAVID FRANKLIN,

                  Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cv-00523-JBF-FBS)


Submitted:   November 17, 2011              Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Franklin, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Franklin seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.            28   U.S.C.       § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,     a   prisoner     satisfies        this     standard    by

demonstrating         that     reasonable        jurists     would      find    that     the

district       court’s      assessment     of    the    constitutional          claims    is

debatable      or     wrong.       Slack    v.    McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.          We    have   independently        reviewed        the    record    and

conclude       that    Franklin     has    not     made     the   requisite      showing.

Accordingly, we deny Franklin’s motions for a certificate of

appealability and dismiss the appeal.                       We also deny Franklin’s

motion for a transcript at government expense and dispense with

oral   argument        because     the     facts    and     legal       contentions      are

                                             2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3